    

LOGO [g562678img2.jpg]

 

 

June 29, 2013

 

Victor P. Krauze

200 121st Ave., #104

Treasure Island, FL 33706

    

 

REPLY TO:

Adam L. Rosman

Group General Counsel

Willis Group Holdings PLC

One World Financial Center

200 Liberty Street, 7th Floor

New York, NY 10281

     Direct Line:     212-915-8249      E-mail:
            adam.rosman@willis.com

Dear Vic:

We look forward to your continuing association with Willis North America, Inc.
(“WNA”), and this letter sets forth the terms of your employment from and after
July 1, 2013 (the “Transition Date”).

Chairman Duties and Responsibilities: You will continue as Chairman of WNA and,
as such, provide support, guidance and advice to the Chief Executive Officer of
WNA. In addition, you will provide advice and services as may be reasonably
requested by the Chief Executive Officer of Willis Group Holdings plc (“Willis
Group”), including without limitation: (a) providing advice to the Chief
Executive Officer of Willis Group and the Chief Executive Officer of WNA on
strategy, people, clients and markets, (b) being available for deployment in
regions or offices for short duration assignments, as reasonably agreed from
time to time, (c) participating, as needed, in meetings with clients, prospects
or carriers, and (d) attending, as appropriate, internal events (e.g. EPC).

You will cease all other positions that you hold with Willis Group and its
subsidiaries and affiliates.

Term of Employment: The term of your employment as Chairman of WNA (the “Term”)
will continue until terminated (a) by you upon no less than 90 days’ prior
written notice to WNA, (b) immediately by WNA for Good Cause (as defined in your
Offer of Promotion dated April 8, 2011), (c) by WNA without Good Cause upon no
less than 90 days’ prior written notice to you (but in no event earlier than
April 1, 2014) or (d) immediately upon your death or disability (as defined in
WNA’s long-term disability benefits plan).

Employment Status: During the Term you will continue as an employee of WNA and
will provide services consistent with your position as Chairman and as may be
reasonably requested from time to time by the CEO of Willis Group. Such services
are not expected to exceed 20% of the average level of bona fide services you
performed for Willis Group over the immediately preceding 36 months; however,
you may be required to perform services exceeding such level, as needed.
Nonetheless, due to our expectation as to your reduced level of services, you
will be treated, solely for purposes of payment of any deferred compensation to
you, as having a separation from service with Willis Group as of the date of
your change in role (i.e., July 1,

 

    

Willis Group Holdings PLC

Grand Mill Quay

Barrow Street

Dublin 4

Ireland



--------------------------------------------------------------------------------

Vic Krauze

June 29, 2013

 

2013). Accordingly, the six-month deferral period for the payment of deferred
compensation upon a separation from service that is required by Section 409A of
the federal tax code (“Section 409A”) will commence as of such date, and any
deferred compensation to which you are entitled may be paid six months and one
day following the date of your separation from service within the meaning of
Section 409A. Consistent with the foregoing, in the event that the required
deferral period under Section 409A has not expired by January 3, 2014 (six
months and one day following the date of your change in role), as determined by
you in consultation with your counsel, you shall notify WNA and the payment date
of your deferred compensation shall be deferred accordingly in compliance with
Section 409A.

Compensation and Employee Benefits: During the Term you will receive base salary
at a rate of $700,000 per year. In the unlikely event that you perform services
that exceed 30% of the average level of bona fide services you performed for
Willis Group over the 36 months immediately preceding the date hereof, you will
be compensated accordingly.

You shall be eligible for consideration of a bonus in respect of 2013, if any,
as determined by the CEO of Willis Group in his sole discretion.

In addition, during the Term you and your spouse will continue to be eligible to
receive medical coverage and, subject to the plan eligibility requirements for
part-time employees, participate in all other health and welfare plans. Pursuant
to their terms (other than terms providing for an earlier date of expiration of
the period of exercisability), your outstanding stock options will remain
exercisable until the earlier of (a) 90 days following the expiration of the
Term and (b) the expiration of the term of such stock options.

Additional Benefits: Subject to your execution of a general release of claims in
the form attached hereto no later than 30 days following the date hereof, you
will be entitled to the following: (a) 12 months of severance ($700,000) payable
in equal semi-monthly installments over the twelve month period beginning six
months and one day following the date of your separation from service,
(b) reimbursement for COBRA coverage during the 12 month period following the
expiration of the Term payable in equal semi-monthly installments, (c) all
deferred compensation and deferred cash awarded to you will vest in full and
will be payable in lump sum six months and one day following the date of your
separation from service, (d) all of your outstanding equity awards will
immediately vest in full, provided, that, the settlement of your unvested
restricted stock units which would otherwise have been settled after March 15,
2014 and payment with respect to your deferred cash awards that would otherwise
have been paid after March 15, 2014 will, in each case, be delayed until six
months and one day following the date of your separation from service, and
(e) any retention requirements applicable to the shares underlying your equity
awards will be waived. Further, you will be required to execute a second general
release of claims in the form attached within 30 days following the expiration
of the Term.

Office Location; Administrative Assistant; Reimbursement of Expenses: During the
Term you will be provided with (a) an office at WNA’s Tampa, Florida branch and
(b) support of one administrative assistant who will be subject to your
reasonable approval. You may use visitor offices at WNA’s New York, New York
branch and other locations, as needed. In addition, during the Term you will be
reimbursed for normal and customary business expenses and reasonable business
travel in accordance with company policy, including the cost of an apartment in
New York City unless a sublet is arranged.

 

2



--------------------------------------------------------------------------------

Vic Krauze

June 29, 2013

 

Section 409A: The intent of the parties is that payments and benefits hereunder
are either exempt from or comply with Section 409A and, accordingly, this letter
agreement will be interpreted to that end.

In accordance with company policy, if any payment or benefit provided hereunder
in connection with your separation from service is determined to constitute
“nonqualified deferred compensation” within the meaning of Section 409A and you
are a “specified employee” as defined in Section 409A, no part of such payment
or benefit will be paid or provided before the day that is six months plus one
day after the date of your separation from service or, if earlier, your death
(the “New Payment Date”). Any such payments or benefits that otherwise would
have been paid or provided to you prior to the New Payment Date will be paid or
provided to you in a lump sum on the New Payment Date.

Further, in accordance with company policy, any reimbursements for costs and
expenses will be paid in accordance with Company policy and, in order to comply
with Section 409A, in no event later than the end of the calendar year following
the calendar year in which you incur such cost or expense. Except as permitted
by Section 409A, (a) the right to reimbursement or in-kind benefits will not be
subject to liquidation or exchange for another benefit and (b) the amount of
expenses eligible for reimbursements or in-kind benefits provided during any
taxable year will not affect the expenses eligible for reimbursement or in-kind
benefits to be provided in any other taxable year.

Miscellaneous: This letter agreement supersedes your Second Restated Employment
Agreement including your Offer of Promotion attached thereto, effective as of
December 3, 2010 (your “Employment Agreement”) and the First Amendment to your
Offer of Promotion, dated as of October 16, 2012; provided, that, all
non-competition, non-solicitation, confidentiality and other restrictive
covenants by which you are bound, including those contained in Section 2 through
Section 5 of you Employment Agreement, will remain in effect during the Term
and, if so provided, thereafter in accordance with the terms of such covenants.
For the avoidance of doubt, your termination of employment will occur upon the
expiration of the Term for purposes of all such covenants.

We would like to thank you for your continued commitment and contributions to
Willis. Please sign and date this letter agreement as indicated below.

On behalf of WNA,

 

/s/ Adam L. Rosman

Adam L. Rosman

Group General Counsel

 

3



--------------------------------------------------------------------------------

Vic Krauze

June 29, 2013

 

Accepted and Agreed:

/s/ Victor P. Krauze

Victor P. Krauze

7/1/13

Date

 

4